Citation Nr: 0500877	
Decision Date: 01/12/05    Archive Date: 01/19/05

DOCKET NO.  04-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a prolapsed uterus and 
lower abdominal pain, status post vaginal hysterectomy and 
stress incontinence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to 
September 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In this case, the veteran has argued that in-service physical 
labor involving docking submarines led to pelvic problems 
culminating in a hysterectomy in 1984.  In support of her 
claim, the veteran submitted an October 2000 statement from a 
registered nurse indicating that her inability to conceive 
"is a direct result of the damage she sustained while 
enlisted as active duty in the U.S. Navy."  The Board also 
notes that, in May 2002, a VA doctor opined that the 
veteran's gynecological condition "can not be disassociated 
from the abdominal complaints during her period of active 
duty."  The etiology of this disorder, however, was not 
addressed during the veteran's June 2001 VA examination.  
Accordingly, a further examination is needed, with a 
corresponding etiology opinion based on a claims file review.  
See 38 U.S.C.A. § 5103A(d) (West 2002).

Before this examination is conducted, however, efforts should 
be made retrieve records of the veteran's 1984 hysterectomy.  
At present, these records are not included in the claims 
file.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to provide the name of the 
treatment provider who performed her 1984 
hysterectomy, the address of this 
treatment provider, and the exact date of 
the surgery.  For each named provider, a 
signed release form is needed.

2.  Then, the provider(s) named by the 
veteran should be contacted and requested 
to provide records of all pertinent 
medical treatment.  All obtained records 
must be added to the claims file.  If the 
search for such records has negative 
results, documentation to that effect 
must be added to the claims file.

3.  Then, the veteran should be afforded 
a VA gynecological examination, with an 
examiner who has reviewed her entire 
claims file.  This examiner must provide 
an opinion as to whether it is at least 
as likely as not (e.g., a 50 percent or 
greater probability) that the veteran's 
current post-hysterectomy disorder is 
etiologically related to service.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

4.  After the completion of all requested 
development, the veteran's claim of 
entitlement to service connection for a 
prolapsed uterus and lower abdominal 
pain, status post vaginal hysterectomy 
and stress incontinence, should be 
readjudicated.  If the determination of 
this claim remains unfavorable, a 
Supplemental Statement of the Case must 
be furnished to the veteran and her 
representative, and she should be allowed 
a reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

